

117 S1736 IS: Capital for Cooperatives Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1736IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Hickenlooper introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to address the participation of cooperatives in the program carried out under section 7(a) of that Act, and for other purposes.1.Short titleThis Act may be cited as the Capital for Cooperatives Act.2.FindingsCongress finds the following:(1)Cooperative businesses operate on the basis of 1 member, 1 vote.(2)Cooperatives have helped to improve the economic conditions of the people of the United States for more than a century by increasing competition and helping small players gain parity in the market.(3)Research has shown that cooperatives are more resilient to economic business cycles than other business models because cooperatives require member-owners of the cooperative to work together and prepare for the future.(4)The mission of the Small Business Administration (referred to in this Act as the Administration) is to help the people of the United States start, build, and grow businesses.(5)The requirement of the Administration that some borrowers provide a personal guarantee with respect to certain Administration loans has prevented cooperatives from accessing the safe and affordable financing available from the Administration.3.Cooperatives(a)In generalSection 7(a)(15)(B)(iv) of the Small Business Act (15 U.S.C. 636(a)(15)(B)(iv)) is amended—(1)in the matter preceding subclause (I), by striking , or to a cooperative in accordance with paragraph (35); and(2)in subclause (I), by striking or cooperative.(b)SBA responsibilities(1)DefinitionsIn this subsection:(A)AdministratorThe term Administrator means the Administrator of the Administration.(B)CooperativeThe term cooperative has the meaning given the term in section 7(a)(35) of the Small Business Act (15 U.S.C. 636(a)(35)).(C)ProgramThe term Program means the program carried out under section 7(a) of the Small Business Act (15 U.S.C. 636(a)).(D)Small business concernThe term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(E)Working GroupThe term Working Group means the interagency working group coordinated and chaired by the Secretary of Agriculture pursuant to section 310B(e)(12) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)(12)), as amended by subsection (c). (2)Coordination; amendments to rules; reportThe Administrator shall—(A)beginning not later than 60 days after the date of enactment of this Act, coordinate and participate with the Working Group to—(i)develop recommendations regarding how the Administrator can coordinate with the heads of other Federal agencies to promote, support, and increase the number of cooperatives; and(ii)ensure coordination between the Administrator and— (I)other Federal agencies; and (II)national and local organizations representing cooperatives and small business concerns; (B)not later than 180 days after the date of enactment of this Act— (i)amend the rules of the Administration with respect to guarantees for loans made to cooperatives under the Program, which may include—(I)requiring the Administrator to guarantee a loan made to a cooperative under the Program if the lender with respect to the loan can demonstrate that the cooperative is able to repay the loan; and(II)establishing lending criteria for cooperatives under the Program that are not based on personal or entity guarantees provided by the member-owners of the cooperative; and(ii)submit to Congress a report documenting the amendments made under clause (i); and(C)not later than 1 year after the date of enactment of this Act, submit to Congress a report regarding—(i)education regarding cooperatives that the Administrator has provided to— (I)officials of the Administration; (II)lenders participating in the Program; and (III)small business development centers described in section 21 of the Small Business Act (15 U.S.C. 648); and(ii)during the period beginning on the date of enactment of this Act and ending on the date on which the report is submitted—(I)the number of applications submitted by cooperatives for loans under the Program; and(II)the number of applications received under subclause (I) that were approved by the Administrator.(c)Interagency Working Group on Cooperative DevelopmentSection 310B(e)(12) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)(12)) is amended—(1)by striking Not later and inserting the following:(A)In generalNot later; and(2)by adding at the end the following:(B)MeetingsThe interagency working group described in subparagraph (A)—(i)shall meet—(I)at such times determined necessary by the Secretary; and(II)not less frequently than biannually; and(ii)may conduct meetings in person or through the use of electronic resources..